COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Annunziata
Argued at Alexandria, Virginia


TREVA NICOLE TERRELL
                                           MEMORANDUM OPINION * BY
v.   Record No. 2476-98-4               JUDGE JERE M. H. WILLIS, JR.
                                              DECEMBER 28, 1999
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Alfred D. Swersky, Judge

          Christopher Leibig, Assistant Public Defender
          (Office of the Public Defender, on brief),
          for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     On appeal from her conviction of distribution of cocaine,

in violation of Code § 18.2-248, Treva Nicole Terrell contends

that the trial court erred in ruling that a "seller" of drugs

cannot be "another individual" within the meaning of the

accommodation statute.     See Code § 18.2-248(D).    However, the

error alleged by Terrell did not actually occur.      Therefore, we

affirm the judgment of the trial court.

     Terrell and a companion, Gregory Day, approached undercover

Alexandria Police Officer J.A. Lyle and sold him crack cocaine.

At trial, Terrell testified that Day was a drug dealer and that


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
she did not profit from the transaction, but merely accommodated

the sale by Day.   Defense counsel argued that Terrell should be

convicted and sentenced under the accommodation provision of

Code § 18.2-248.   That provision provides:

               If such person proves that he gave,
          distributed or possessed with intent to give
          or distribute a controlled substance
          classified in Schedule I or II only as an
          accommodation to another individual . . .
          and not with intent to profit thereby from
          any consideration received or expected nor
          to induce the recipient or intended
          recipient of the controlled substance to use
          or become addicted to or dependent upon such
          controlled substance, he shall be guilty of
          a Class 5 felony.

Code § 18.2-248(D).

     The trial court disagreed with defense counsel, stating:

               According to the statutes it was more
          than having the person become addicted to
          the substance, it says, "without the intent
          to induce the person to use it," and that's
          the language that I think precludes the
          accommodation provisions from applying to
          -- someone who helps the seller is an aider
          and abett[o]r, a principal in the second
          degree to a distribution.
               The provisions of this statute say you
          have to –- in order for there to be an
          accommodation it must be without the intent
          to profit there from or –- and without the
          intent to induce the person either to become
          addicted or to use the substance. Here the
          testimony of the Defendant is clear, she
          intended to give this stuff to Officer Lyle
          to use.

The trial court, having heard arguments of counsel on Terrell's

motion to reduce the charge to an accommodation, denied the




                               - 2 -
motion and found Terrell guilty of distributing a controlled

substance, in violation of Code § 18.2-248.

      At the sentencing hearing, defense counsel renewed the

motion to reduce the charge under the accommodation provision,

to which the trial court responded:

                I remember. I think one of the things
           I asked or commented on was that it's my
           understanding that the usual case of
           accommodation was where someone is acting on
           behalf of a friend, or a group of people
           that –- but that's not the reason for the
           ruling.
                The reason for the ruling was the whole
           line of Court of Appeals cases that talk
           about commercial transactions, and you can
           be an aider or an abett[o]r to a
           distributor, you know, even though you don't
           get anything by way of a profit for it
           because of the nature of the transaction.
           That's why this is not an accommodation.

      The trial court never ruled that the accommodation statute

could never apply to a person who assists a seller of drugs.

Rather, it found that this case involved a commercial

transaction by Terrell to secure money for the dealer, with the

intent that Officer Lyle use the drug.

      Rule 5A:12(c) provides:

                The provisions of Rule 5A:18 shall
           apply to limit those questions which the
           Court of Appeals will rule upon on appeal.
           Only questions presented in the petition for
           appeal will be noticed by the Court of
           Appeals.

Id.   Thus, the only matter before us is Terrell's assertion that

the trial court erred in ruling, as a matter of law, that the


                                - 3 -
accommodation statute could not be applied to a person helping a

seller of drugs.   The trial court, however, made no such ruling.

Because the alleged ruling did not occur, we do not address

whether the accommodation statute applies to such an instance.

               In reality, [Terrell] invites this
          Court to render an advisory opinion on a
          moot question based upon speculative facts.
          This is an exercise in which the Court
          traditionally declines to participate. "The
          reason . . . is that the courts are not
          constituted . . . to render advisory
          opinions, to decide moot questions or to
          answer inquiries that are merely
          speculative."

Commonwealth v. Harley, 256 Va. 216, 219-20, 504 S.E.2d 852,

853-54 (1998) (alteration in original) (citation omitted).

     The judgment of the trial court is affirmed.

                                                        Affirmed.




                               - 4 -